Judge Phillips
dissenting.
In my opinion the Commission’s findings that plaintiffs work did not expose him to a greater risk of COPD than the general public and did not significantly contribute to his COPD are not supported by competent evidence.
These questions were addressed by the testimony of Dr. Kilpatrick and Dr. Hayes, expert medical witnesses. Dr. Kil-patrick testified: “In my opinion, individuals exposed to cotton dust tend to have a high incidence of chronic obstructive pulmonary disease compared to the average population.” He also opined that plaintiffs exposure to cotton dust at work placed him at an increased risk of developing COPD compared to members of the general public. The cross-examination of Dr. Kilpatrick addressed the issue of causation, not the issue of plaintiffs risk of contracting COPD compared to the general public. Yet, based on this evidence, Deputy Commissioner Rich made the following finding:
Dr. Kilpatrick stated in cross-examination that without information on the amount and nature of cotton dust in the cloth room where plaintiff worked most of his years in the mill, he could not determine whether plaintiffs employment at Cone placed him at an increased risk of developing chronic obstructive pulmonary disease as compared to a group of individuals not so exposed.
This critical finding of fact has absolutely no basis in the evidence and therefore constitutes error.
Dr. Hayes testified that the information suggesting increased risk of COPD among cloth room workers was scant, and opined that “the population of cloth room workers at large have a very, very unlikely possibility of developing obstructive lung disease from their occupational exposure.” But specifically in regard to plaintiff, Dr. Hayes testified:
It is my opinion his occupational exposure to cotton dust, which included both weave and cloth room exposure, perhaps placed him at slightly increased risk of developing obstructive lung disease. However, I do not consider the type of exposure that occurred through the vast majority of his mill *242employment to have placed him as an individual at much higher risk of developing obstructive lung disease. (Emphasis added.)
Deputy Commissioner Rich found from this testimony that, “Dr. Hayes opined that cloth room workers generally are not placed at an increased risk of contracting COPD than the general public not similarly employed.” Although this finding is supported by some competent evidence, it does not speak to the issue of whether plaintiff’s occupational exposure in both weave and cloth rooms placed him at increased risk. Because the finding does not address plaintiffs specific circumstances, it does not support the conclusion that he failed to carry his burden of showing he was placed at a higher risk than the general public.
Both doctors also testified as to whether plaintiffs exposure to cotton dust significantly contributed to his COPD. Dr. Kil-patrick expressed the opinion that plaintiffs total years of cotton dust exposure probably caused or significantly contributed to his COPD; and though he could not state to what extent the dust exposure contributed to the COPD, as opposed to other factors, or that he was absolutely certain that dust exposure contributed to the COPD, he consistently asserted that plaintiffs exposure to cotton dust probably did contribute to his COPD. After hearing this evidence, Deputy Commissioner Rich found that, “Dr. Kilpatrick could not state to a reasonable degree of medical certainty . . . that plaintiffs COPD was caused or permanently aggravated by an exposure to cotton dust in his employment.” This finding is not supported by any of Dr. Kilpatrick’s testimony.
In contrast to Dr. Kilpatrick, who was the examining physician, Dr. Hayes testified that, “it was medically unlikely that [plaintiffs] occupational exposure to cotton dust contributed to his obstructive lung disease.” Dr. Hayes later qualified this testimony by stating that three different factors contributed to plaintiffs COPD: his relatively nominal tobacco consumption, his 31 years of exposure to cotton dust, and an unusual genetic susceptibility to COPD. Dr. Hayes could not separate the contribution of these causative factors but felt that the genetic predisposition was the most important. From this testimony, Deputy Commissioner Rich found that plaintiffs cotton dust exposure probably did not contribute to his COPD, and that plaintiff had an unusual genetic *243susceptibility to COPD, which could have been brought on by in-tercurrent infection or general environmental pollutants. Part of Dr. Hayes’ testimony supports these findings.
Deputy Commissioner Rich made the conclusion of law that plaintiff failed to prove his COPD was caused or contributed to by his occupational exposure to cotton dust. This conclusion was presumably based on the findings that both medical witnesses were of the opinion that plaintiff s exposure to cotton dust did not contribute to his COPD. But since the conclusion of law concerning causation of plaintiffs COPD was made under a misapprehension as to Dr. Kilpatrick’s testimony and was thus based in part on an erroneous finding of fact, it should not stand.